Citation Nr: 0622735	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 19, 2003 
for a total disability rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Prior rating decisions denying higher ratings and a TDIU 
are final.  

2.  The next claim after them was received on February 19, 
2003, and entitlement to a TDIU did not arise within one year 
before that date.  


CONCLUSION OF LAW

An effective date prior to February 19, 2003 for TDIU is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2005).

In this case, the veteran had filed for increased ratings for 
all of his service-connected disabilities in 1997 and they 
were all rated and notice of the determination was given in 
September 1997.  A statement of the case was issued on those 
determinations in December 1998.  In June 2001, a February 
1999 VA Form 9 was received, with the veteran having claimed 
that it had been filed earlier.  

In December 2002, the RO determined that the veteran had not 
timely filed a substantive appeal to the September 1997 
rating decision.  The veteran disagreed with the December 
2002 decision but did not file a substantive appeal after the 
RO issued the statement of the case, in July 2003, on the 
matter of the timeliness of the substantive appeal to the 
September 1997 decision.  Since he did not perfect an appeal 
of the December 2002 decision, all of those decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2005).  

The veteran had also filed a claim for a TDIU in April 1998, 
which the RO denied claim in May 1998.  He did not file a 
notice of disagreement within a year of the RO's May 1998 
notice of it to him and, accordingly, it is now final.  Id.  

The veteran indicated in February 2003 and again in June 2004 
that he became unemployable in October 2001 and that he had 
been working full time from 1994 up until October 2001.  
Additionally, he indicated in February 2003 that all of his 
service-connected disabilities had become worse since VA had 
last examined him.  

Since the veteran next filed a claim for TDIU on February 19, 
2003, and unemployability did not arise within a year 
preceding the filing of the claim, an effective date prior to 
the date of the claim can not be assigned. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Harper.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In April 2003, the RO advised the veteran what the evidence 
must show to establish entitlement to a TDIU.  In an August 
2003 rating decision, the RO advised the veteran that TDIU 
was granted effective February 19, 2003, the date of receipt 
of his claim.  In a VA Form 4107 sent to the veteran in 
August 2003, he was advised to give VA any evidence VA did 
not already have which might lead VA to change its decision.  

The Board notes that the veteran was not given letter notice 
of the applicable provisions regarding the establishment of 
an effective date and, in fact, was not notified of the 
applicable provisions until the August 2004 statement of the 
case (SOC).  While such notice was not before the initial 
adjudication, and there was no adjudication subsequent to the 
SOC, the veteran has not been prejudiced by the VA's actions.  
All of the evidence, including the veteran's statements, his 
doctor's statements, and Social Security records, show that 
the veteran became unemployable in 2001, more than a year 
prior to the submission of his claim for TDIU.  Accordingly, 
the only effective date possible was the date of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the claims folder contains the 
veteran's various claims, rating decisions, notices, VA and 
private medical records, VA medical examinations relative to 
the claims, and Social Security Administration records.  The 
veteran has not identified any other relevant evidence and VA 
has fulfilled its duty to assist the veteran.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.  All necessary evidence development has been 
completed, and a remand would serve no useful purpose.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).


ORDER

Entitlement to an effective date prior to February 19, 2003 
for a TDIU is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


